TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 12, 2013



                                     NO. 03-12-00306-CV


                                 Stanley Bacon, Jr., Appellant

                                               v.

                           Texas Historical Commission, Appellee




           APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




       THE COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS, having

heard this cause on appeal and having considered the record of the court below, the briefs, and

counsels’ argument, concludes that the district court’s judgment should be affirmed.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

              (1) The judgment of the district court is affirmed;

              (2) Appellant Bacon shall pay all costs incurred in this appeal; and

              (3) This decision be certified below for observance.